NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 09a0204n.06
                                Filed: March 17, 2009

                                          No. 06-5668

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )
               v.                                  )        ORDER
                                                   )
COLLIS PAUL LANCASTER, JR.,                        )
                                                   )
       Defendant-Appellant.                        )
                                                   )
_____________________________________



       Before: MOORE and GRIFFIN, Circuit Judges; McKINLEY, District Judge.*


       This case returns to us by order of the Supreme Court, Lancaster v. United States, — U.S.

— , 129 S. Ct. 991 (2009), for reconsideration in light of Chambers v. United States, 555 U.S. — ,

129 S. Ct. 687 (2009). We REMAND to the district court for reconsideration and further

proceedings necessary in light of Chambers.



                                                       ENTERED BY ORDER OF THE COURT


                                                       ___________________________________

                                                               Leonard Green, Clerk



       *
         The Honorable Joseph H. McKinley, Jr., United States District Judge for the Western
District of Kentucky, sitting by designation.
No. 06-5668
USA v. Lancaster




                   2